 

 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case Eu ED

UNITED STATES DISTRICT (OUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CREO RATER GoURT

V. (For Offenses Comnpit@¥_On.or A fier November | DEBETY
MAURICIO MIGUEL ANGEL GARCIA-ZUNIGA (1)

 

FEB 24 2020

 

 

 

 

 

 

Case Number: 3:19-CR-04285 -GPC

 

Mayra L Garcia
Defendant’s Attorney
USM Number 57430-039
LC] -
THE DEFENDANT:

XX] pleaded guilty to count(s) 1 of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1326 - Attempted Reentry of Removed Alien (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

 

LC) Count(s) is dismissed on the motion of the United States.

Assessment : $100.00 - Waived

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine waived LC] Forfeiture pursuant to order filed , included herein.

February 21. 2020

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MAURICIO MIGUEL ANGEL GARCIA-ZUNIGA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-04285-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on

 

CL] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

OQ onor before

U as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-04285-GPC
